FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 8, 9, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borutta et al. (10339784) in view of Arora et al. (10740656) and Hyde et al. (NPL).
Regarding claim 1:
Borutta teaches:
A computer-implemented method executed on a processor for detecting anomalies in dynamic datasets generated in a cloud computing environment, the computer-implemented method comprising: 
employing a two-level clustering training module to generate micro-clusters from a plurality of data points collected from cloud servers, each of the micro-clusters representing a set of original data from the plurality of data points [col. 2 lines 7-19, col. 3 lines 44-50, col. 8 lines 55-59, col. 15 lines 36-52, col. 16 lines 20-21 – training in multiple phases by generating micro-clusters online and merging macro-clusters offline, micro-clusters are generated from original data, done by multiple servers in a cloud. Note that in the instant application’s disclosure the two level training is disclosed as micro-cluster generation and macro merging (see par 68)]; 
detecting normal data points, abnormal data points, and unknown data points from the plurality of data points via a detection model [col. 3 lines 1-7, col. 9 lines 10-18 – clusters new points into previous normal or abnormal micro-clusters or creates a new micro-cluster for unknown data points]; 
[col. 2 lines 45-48, col. 3 lines 36-39, col. 3 lines 40-43, col. 4 lines 48-52, col. 8 lines 55-59, col. 11 lines 40-47, col. 15 lines 41-44 – aging out and deleting old micro-clusters is evolving the model]; and 
generating a system report, the system report summarizing the micro-cluster information [col. 4 lines 17-29, col. 15 lines 44-46 and lines 52-55 – technician is able to access a system report/view a current model].
Borutta does not explicitly teach displaying a system report summarizing micro-cluster information on a user interface. Borutta does, however, teach a technician being able to request a current model on demand and perform actions related to documentation.
Arora discloses displaying cluster information on a user interface [fig 5, 6; col. 22 lines 7-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the user interface for cluster representation of Arora with the ability of a technician to access a current cluster model on demand in Borutta.
One of ordinary skill in the art prior the effective filing date would have been motivated to make the combination because Borutta explicitly discloses that a technician is able to access the current model on demand without any explicitly disclosure of how that is done, creating an implicit desire for an access mechanism. The UI of Arora satisfies that implicit desire.
The Borutta-Arora combination does not explicitly teach inspecting each of the micro-clusters to determine whether overlap exists among them. Borutta-Arora does, however, disclose micro-cluster generation.
[Introduction par 4].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the overlap search of Hyde with the micro-cluster generation of Borutta-Arora.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Hyde teaches that generation of micro-clusters including a stage wherein overlaps are detected as disclosed by Hyde allows for dimensional stability and high speed by keeping calculations simple and minimal using hyper-spherical micro-clusters. The technique also allows for fully online clustering while allowing for evolution [Hyde abstract].

Regarding claim 4:
The combination teaches:
The computer-implemented method of claim 1, wherein the two-level clustering training module is trained with historical data stored in a historical information database [Borutta col. 3 lines 4-8, col. 4 lines 13-30]. 
Regarding claim 5:
The computer-implemented method of claim 1, wherein the generated micro-clusters are normal micro-clusters, abnormal micro-clusters, and unknown micro-clusters [Borutta col. 3 lines 1-7, col. 9 lines 10-18]. 

The combination teaches:
The computer-implemented method of claim 5, wherein the micro-cluster information is permitted to be modified by a user, and, when the abnormal micro-clusters are generated, the user receives a notification [Borutta col. 2 lines 49-60, col. 15 lines 44-55].

Regarding claims 9, 12, 13 and 16:
See the teachings above with regard to claims 1, 4, 5 and 8. 
Borutta further teaches a non-transitory computer-readable storage medium comprising a computer-readable program executed on a processor in a data processing system [col. 4 lines 56-61].

Regarding claims 17 and 19:
The claims are rejected as the systems for performing the methods of claims 1 and 4.
Borutta further teaches a system [col. 4 lines 53-55].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of U.S. Patent No. 10949283 in view of Hyde.
The ‘283 claims teach all limitations of the instant claims except inspecting each of the micro-clusters to determine whether overlap exists among them
Hyde teaches inspecting micro-clusters to determine whether overlap exists among them [Introduction par 4].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the overlap search of Hyde with the teachings of the ‘283 patent because Hyde teaches that generation of micro-clusters including a stage wherein overlaps are detected as disclosed by Hyde allows for dimensional stability and high speed by keeping calculations simple and minimal using hyper-spherical micro-clusters. The technique also allows for fully online clustering while allowing for evolution [Hyde abstract].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The examiner notes that claims 2, 3, 6, 7, 10, 11, 14, 15, 18 and 20 are rejected only under non-statutory double patenting. If the double patenting rejection were overcome via properly executed terminal disclaimer, those claims would be objected to for their dependence on rejected base claims, but containing subject matter that would be considered allowable in combination with all limitations of the base claims and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113